                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN ALANIZ,                                     Case No. 18-cv-05788-HSG
                                   8                    Plaintiff,                          ORDER DENYING AS MOOT
                                                                                            PLAINTIFF'S REQUEST FOR
                                   9             v.                                         EXTENSION OF TIME TO FILE
                                                                                            OPPOSITION
                                  10     KEVIN ENTERLINE #3821, et al.,
                                                                                            Re: Dkt. No. 21
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Plaintiff’s request for an extension of time to July 2,

                                  14   2019, to file his reply to Defendants’ summary judgment motion. Dkt. No. 21. The only

                                  15   dispositive motion pending is Defendants’ motion to dismiss (Dkt. No. 19). The Court presumes

                                  16   that Plaintiff is seeking an extension to July 2, 2019 to file his opposition to Defendants’ motion to

                                  17   dismiss. The request is DENIED as moot. On May 31, 2019, the Court granted Plaintiff’s earlier

                                  18   request to continue the deadline for filing an opposition to Defendants’ motion to dismiss to July

                                  19   2, 2019. Dkt. No. 20.

                                  20          This order terminates Dkt. No. 21.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 6/6/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
